Citation Nr: 1217745	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  04-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as due to in-service exposure to Agent Orange, as well as secondary to his service-connected disabilities.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968, with subsequent service in the National Guard.  Service in Vietnam is indicated by the evidence of record.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In an October 2004 rating decision, the RO denied the Veteran's service-connection claims for left knee and low back disabilities.  Subsequently, in September 2006, the RO denied the Veteran's service-connection claim for a hip disability.  Finally, in January 2008, the RO denied the Veteran's service-connection claim for sleep apnea.  The Veteran disagreed with each of these decisions and timely perfected appeals as to each issue.

With respect to the Veteran's PTSD claim, the Board notes that the Veteran was originally awarded service connection for PTSD in a March 2003 rating decision; a 50 percent disability rating was assigned.  The Veteran disagreed with the initial rating, but did not perfect an appeal.  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge at the Montgomery RO in February 2010. A transcript of the hearing has been associated with the Veteran's VA claims folder.  The issues on appeal at that time were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  

In September 2010, the Board remanded all issues on appeal to the agency of original jurisdiction (AOJ) for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the Veteran's appeal in a January 2012 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.

Since the January 2012 SSOC, the Veteran has submitted additional evidence directly to the Board in support of his appeal.  A waiver of AOJ consideration of this additionally submitted evidence was received in March 2012.  

The Board notes that in a September 2003 rating decision, the RO denied the Veteran's claim for a TDIU.  Thereafter, the Veteran submitted a signed statement at the February 2010 hearing, specifically indicating his desire to withdraw his TDIU claim.  See the Veteran's February 2010 Statement in Support of Claim.  In its September 2010 decision, the Board found a valid withdrawal of the Veteran's appeal as to the issue of entitlement to TDIU.  See the Board's September 2010 decision.  As such, the matter was dismissed.

It appears, however, that the TDIU issue was erroneously listed as an issue still on appeal in a January 2012 SSOC.  The Veteran has since submitted additional argument in support of a claim for TDIU.  See, e.g., the Veteran's February 6, 2012 Statement in Support of Claim [asserting his belief that he is entitled to TDIU from the time he applied for the benefit in March 2003].  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Therefore, the Board has included the TDIU issue as an issue for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's claims for a second time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

Sleep apnea

At the time of the Board's September 2010 remand, the Veteran contended that his sleep apnea disability either resulted from his presumed in-service exposure to herbicides while serving in Vietnam, or in the alternative, was caused or aggravated by his service-connected PTSD.  The Board remanded the Veteran's sleep apnea claim so that a medical opinion could be obtained from VA addressing the etiology of the Veteran's diagnosed sleep apnea.  

In a November 2010 opinion, one VA examiner pertinently opined that sleep apnea was "less likely as not" caused by or a result of military service, to include exposure to herbicides.  The examiner similarly concluded that sleep apnea was less likely caused or aggravated by the Veteran's service-connected PTSD.  By way of rationale, the November 2010 VA examiner indicated that sleep apnea is a separate condition from PTSD, and that the literature does not support a link between sleep apnea and PTSD or between sleep apnea and herbicide exposure.  See the November 2010 VA examiner's report.  

The Veteran has now asserted that his sleep apnea is actually secondary to side effects of the medications, or combinations of medications he currently takes to treat his service-connected disabilities, to include medications for PTSD, diabetes, bilateral upper and lower peripheral neuropathy, a left ankle disability and erectile dysfunction.  See the Veteran's February 6, 2012 Statement in Support of Claim.  He has submitted both a list of his current medications, and medical treatise information suggesting that sleep trouble can in fact be a side effect of his medications.  See, e.g., the Internet resource information entitled "Venlafaxine Side Effects", page 7 [noting that one possible respiratory side effect of this medication for depression could be sleep apnea].  

The record does not contain a medical opinion addressing the relationship, if any, between the Veteran's sleep apnea and the medications he must take to treat his service-connected disabilities.  As such, there is insufficient evidence of record to allow the Board to reach a decision as to whether service connection may be awarded for sleep apnea.  Another VA examination addressing this matter should be scheduled.  See 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board adds that in his February 2012 statement, the Veteran also notified the Board that he was scheduled for oral surgery on February 28, 2012 and will be "hospitalized for observation for this surgery due to my Sleep Apnea."  A review of both the physical claims file and electronic file located on the Virtual VA database indicates that VA treatment reports dated through December 2011, but no later, are of record.  The Veteran should be requested to provide additional information as to this surgery and any other recent treatment he has received for sleep apnea, and/or any other disability currently at issue before the Board at this time.  Updated VA treatment records should be requested.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Left hip, left knee, and low back disabilities

The Veteran continues to assert that he has current low back, left hip, and left knee disabilities that were caused or aggravated when he fell into a hole during a period of active service while in the National Guard.  See the Veteran's February 2, 2010 Statement. 

As noted in the Board's previous remand, the Veteran's service personnel records do, in fact, include a July 2002 Line of Duty report specifically indicating that the Veteran fell in a hole injuring his ankle while serving on active duty for training (ACDUTRA).  A subsequent record dated in August 2002 includes the Veteran's statement that he hurt his back and hip in the fall as well.  The Veteran has offered competent testimony indicating that he injured his back, hip and knee when he fell in this hole. The Board accordingly conceded in its September 2010 remand that the Veteran injured his low back, left hip, and left knee, to some extent, in July 2002 during his period of ACDUTRA service.  See the February 2010 hearing transcript; the Veteran's July 2002 Statement of Medical Examination and Duty Status; the Veteran's August 2002 Sworn Statement; and the Board's September 2010 remand.

The Board remanded the Veteran's service-connection claims for left hip, left knee, and low back disabilities in September 2010 so that a VA medical examination could be scheduled and an opinion obtained addressing whether the Veteran's respective disabilities preexisted his July 2002 fall during ACDUTRA service, and if so, whether injuries sustained in the fall aggravated each disability beyond its normal progression.  

After reviewing the records and upon examination of the Veteran, a November 2010 VA examiner opined that the Veteran's low back, left hip and left knee disabilities did in fact preexist his July 2002 fall.  The examiner concluded that there was no evidence that such preexisting disabilities had been permanently aggravated beyond natural progression by the July 2002 fall.  By way of rationale, the examiner noted that "the records are silent with regards to left hip, left knee and low back pain following the documented fall in [J]uly, 2002."  

The Board finds, however, that the VA examiner failed to acknowledge the treatment reports noting continuing complaints of back, hip and knee pain following the July 2002 fall.  As noted in detail in the Board's prior remand, X-rays taken years after the Veteran's July 2002 in-service fall demonstrated that he had minor narrowing at the medial joint spaces, with a "question of a small osteochondral body in the left knee."  See the Veteran's April 18, 2008, VA treatment report.  Additionally, with respect to the Veteran's low back, a June 2004 VA treatment report noted the presence of "obvious paraspinous muscle spasm and also tenderness to palpation in the lower lumbar region."  Magnetic resonance imaging in 2005 revealed disc bulges at multiple levels of the lumbar spine, with disc extrusion and nerve impingement.  See the Veteran's June 22, 2004, VA treatment report, and the April 2008 VA examiner's report.  Finally, with respect to the Veteran's hip, a May 2005 private report from the Veteran's chiropractor indicated that the Veteran had pain in his hip and low back, and noted a diagnosis of subluxation of the lumbar spine at the L1-5 segmental levels and segmental dysfunction of the sacrum and sacroiliac junctions.  See the May 2005 X-Ray report of P.H.C., D.O.  

The November 2011 VA examiner's medical analysis and conclusions appear to be based on an incomplete review of the record and are, therefore, inadequate for adjudication purposes.  The Court of Appeals for Veterans Claims (the Court) has determined that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion, not the mere fact that the claims file was reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran another VA examination of his knee, hip and spine.  

PTSD

The Veteran's service-connected PTSD was last evaluated by VA in December 2010.  See the December 2010 VA examiner's report, obtained in compliance with the Board's September 2010 remand instructions].  The Veteran has since asserted that his PTSD symptomatology has worsened in severity, and has required him to quit his job as a school bus driver.  He has described near continuous panic and depression, and asserts that he is unable to adapt to stressful situations.  See the Veteran's February 28, 2012 Statement in Support of Claim.  

At his last PTSD examination in December 2010, the VA examiner indicated at the end of her report that the Veteran had "moderate impairment in psychosocial functioning from PTSD symptoms alone."  She assigned a Global Assessment of Functioning (GAF) score of 55, which is indicative of more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  See the DSM-IV, Global Assessment of Functioning Scale.  

Subsequent VA treatment records suggest that the Veteran's PTSD may have worsened in severity since December 2010.  In April 2011, the Veteran's PTSD was assessed by a VA physician to be "globally severe [making] it difficult for this patient to function."  See the Veteran's April 25, 2011 VA Mental Health Note.  The VA physician assigned a GAF of 48.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992.  The Board, therefore, finds that an updated medical examination to assess the current severity of the Veteran's PTSD is necessary to adequately decide this claim.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:


1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his sleep apnea, low back, left hip, left knee, or PTSD disabilities.  He should be asked for information concerning his February 28, 2012, oral surgery, and any subsequent pertinent treatment.  Appropriate action should be taken to secure copies of any such treatment reports identified by the Veteran, to include any VA treatment records which are not in the record on appeal.  Efforts to obtain these records should be documented in the Veteran's VA claims folder.

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any present sleep apnea disability.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should provide opinions, with supporting rationale, as to the following questions:

(a)  Is it as likely as not (50 percent or higher degree of probability) that the Veteran has sleep apnea related to his military service, to include his presumed exposure to herbicides while serving in Vietnam?

(b)  Is it as likely as not that the Veteran has sleep apnea caused by another service-connected disability, to include any medication or any combination of medications taken to treat service-connected PTSD, bilateral peripheral neuropathy of the upper and lower extremities, diabetes mellitus, a left ankle disability, hearing loss, tinnitus and erectile dysfunction?  

(c)  Is it as likely as not that the Veteran has sleep apnea aggravated beyond its normal progression by another service-connected disability, to include any medication or any combination of medications taken to treat service-connected PTSD, bilateral peripheral neuropathy of the upper and lower extremities, diabetes mellitus, a left ankle disability, hearing loss, tinnitus and erectile dysfunction?  The examiner should comment upon the Internet source information recently submitted by the Veteran documenting the potential side effects of some of his current medications.

The examiner is informed that aggravation is defined for compensation purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of sleep apnea before the onset of the aggravation.

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.  

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any current low back, left hip, and left knee disabilities.  The claims folder and a copy of this REMAND must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history [both pre- and post-July 2002] and assertions.  The examiner should elicit from the Veteran any symptoms present before his injuries on July 2002, the specific nature of the injuries sustained in July 2002, and any symptoms that continued after the July 2002 injuries.  Upon review of the Veteran's claims folder and after a thorough examination, the examiner should provide an opinion, with supporting rationale, as to the following questions:

   (a.)  Did the Veteran have a low back 
disability, a left hip disability, and/or a left knee disability that preexisted his July 2002 fall during his ACDUTRA service?  If so, please describe the baseline nature and severity of each condition as it existed prior to any July 2002 injury.

(b.)  If any low back, left hip, or left knee disability pre-existed the Veteran's July 2002 in-service fall, was that disability aggravated beyond its normal progression by the Veteran's July 2002 fall?  The Board has conceded that the Veteran did in fact injure his back, hip, left knee when he fell in a hole during active service in July 2002.  As noted above, aggravation is defined for compensation purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

(c.)  If there is no evidence of a pre-existing low back, left hip, and/or left knee disability, is it as likely as not (50 percent or higher degree of probability) that any present low back, left hip, and/or left knee disability had its onset in, or is related to the Veteran's July 2002 in-service fall?  

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.  

4.  The RO/AMC should schedule the Veteran for an appropriate VA examination to assess the nature and severity of his service-connected PTSD.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should identify and describe all current manifestations of the Veteran's PTSD that the examiner believes are etiologically related to the Veteran's PTSD.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the PTSD.  In addition, the examiner should comment on the impact that the Veteran's PTSD has on his ability to obtain and maintain gainful employment as well as provide a GAF score with an explanation of the significance of the score assigned for the Veteran's PTSD.  If possible, the examiner should also provide an opinion concerning the impact of all of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation and/or whether they have resulted in a marked interference with employability.  The supporting rationale for all opinions expressed must be provided.

5.  Following the completion of the foregoing, 
and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's sleep apnea, low back, left hip, left knee, PTSD, and TDIU claims.  If the claims are denied in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



